UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1822


PAULETTE ECHOLS,

                Plaintiff - Appellant,

          v.

CANON U.S.A., INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01151-LMB-IDD)


Submitted:   February 24, 2011              Decided:   March 16, 2011


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paulette Echols, Appellant Pro Se. Virginia E. Robinson, John
Francis Scalia, Matthew Harrold Sorensen, GREENBERG TRAURIG,
LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paulette     Echols   appeals   the   district   court’s    order

granting summary judgment in favor of the Appellee on her claims

of   racial    and   age    discrimination    and   retaliation.     We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm the district court’s order.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2